                 Case 2:20-cv-01702-JCC Document 10 Filed 07/30/21 Page 1 of 1




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   MICHAEL WILLIAMS,                                       CASE NO. C20-1702-JCC
10                             Plaintiff,                    ORDER
11          v.

12   OSMAN MIAN, et al.,

13                             Defendants.
14

15          The Court, having reviewed the Report and Recommendation (“R&R”) of United States
16   Magistrate Judge Theresa Fricke (Dkt. No. 9), the lack of objections thereto, and the relevant
17   record, hereby ORDERS:
18          1. The Court ADOPTS the R&R.
19          2. Plaintiff’s complaint is DISMISSED without prejudice.
20          DATED this 30th day of July 2021.




                                                          A
21

22

23
                                                          John C. Coughenour
24                                                        UNITED STATES DISTRICT JUDGE
25

26


     ORDER
     C20-1702-JCC
     PAGE - 1
